 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUSTIN GREEN,                                     No. 2:18-cv-02234 JAM AC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF YUBA, et al.,
15                       Defendants.
16

17

18          On May 25, 2021, plaintiff filed a motion to compel discovery and noticed a hearing

19   before the District Judge for June 22, 2021. ECF No. 32. The District Judge entered a minute

20   order vacating the hearing and instructing plaintiff to comply with Local. Rule 302(c)(21) and re-

21   notice the motion before the undersigned. Id. Plaintiff has not re-noticed the motion.

22   Nonetheless, the undersigned notes that discovery in this matter was to be completed by April 15,

23   2021. ECF No. 27. The court’s pre-trial scheduling order specified that “completed’ means that

24   all discovery shall have been conducted so that all depositions have been taken and any disputes

25   relative to discovery shall have been resolved by appropriate order if necessary and, where

26   discovery has been ordered, the order has been complied with.” ECF No. 24 at 1.

27          Plaintiff’s motion to compel is untimely and therefore will not be considered. The parties

28   are free to continue to engage in informal negotiations regarding discovery, but the right to seek
                                                       1
 1   enforcement by this court expired on April 15, 2021. ECF No. 27. Because plaintiff’s motion
 2   (ECF No. 32) is untimely it is summarily DENIED.
 3          IT IS SO ORDERED.
 4   DATED: June 1, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
